Title: To Thomas Jefferson from William M. Finlay, 18 August 1804
From: Finlay, William M.
To: Jefferson, Thomas


               

                  
                     President and Gentlemenof the Philosophical Society
                  
                   Beaufort S.C. 18th Augt 1804
               
               This Accompanies a Communication on the Precession of the Equinoxes Signed Julius 
               I remain Gentlemen with the Most Sincere Respect.—Your Obdt. Servant—
               
                  
                     Wm. M. Finlay
                  
               
            